Hon. Robert G. Lyman County Attorney, Albany County
This is in response to your letter wherein you ask for an opinion of the Attorney General whether Albany County may subject real property acquired through a foreclosure of a tax delinquency to a tenancy at will without resorting to competitive bidding. During the existence of the tenancy at will the property would be operated by the tenant as a commercial parking lot.
County Law, § 215, provides in subdivisions 4, 6 and 7 the requirements for leasing public lands. The subdivisions provide, interalia, for maximum length and requirements for competitive bidding relating to such leases.
County Law, § 215 (8), provides:
  "8. The provisions of subdivisions four, five, six and seven of this section shall not apply to the disposition of real property acquired pursuant to section eight hundred fifty of this chapter, acquired by tax title or accepted for welfare assistance, or to lands purchased or acquired for highways or canals." (Emphasis supplied.)
From all of the foregoing, we conclude that Albany County may subject real property, acquired through a foreclosure of a tax delinquency, to a tenancy at will without resorting to competitive bidding.